Name: 2003/137/EC: Commission Decision of 27 February 2003 amending Decision 93/402/EEC as regards imports of fresh meat from Paraguay (Text with EEA relevance) (notified under document number C(2003) 677)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  tariff policy;  health;  animal product;  America;  trade
 Date Published: 2003-02-28

 Avis juridique important|32003D01372003/137/EC: Commission Decision of 27 February 2003 amending Decision 93/402/EEC as regards imports of fresh meat from Paraguay (Text with EEA relevance) (notified under document number C(2003) 677) Official Journal L 053 , 28/02/2003 P. 0054 - 0057Commission Decisionof 27 February 2003amending Decision 93/402/EEC as regards imports of fresh meat from Paraguay(notified under document number C(2003) 677)(Text with EEA relevance)(2003/137/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(2), as last amended by Regulation (EC) No 1452/2001(3), and in particular Article 14(3) and Article 16 thereof,Whereas:(1) Commission Decision 93/402/EEC of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(4), as last amended by Decision 2002/908/EC(5), applies to Argentina, Brazil, Chile, Colombia, Paraguay and Uruguay.(2) An outbreak of foot-and-mouth disease was detected in October 2002 in Paraguay in an area which is adjacent to areas from which exports to the Community are approved (Community-approved areas) and is close to the border with Brazil.(3) In order to assess the situation as regards foot-and-mouth disease in the area in which the outbreak occurred and also in the Community-approved areas, an inspection by the Food and Veterinary Office (FVO) was carried out between 4 and 14 February 2003.(4) The inspection has shown that the general situation in Paraguay as regards veterinary controls on the livestock and on the meat production does not fulfill the requirements for export to the Community.(5) It was established that there were a number of serious deficiencies and a lack of controls on the systems put in place by the Paraguayan authorities following earlier FVO inspections in order to ensure that only boned and matured meat obtained from animals coming from the Community-approved areas of the country could be exported in compliance with Community requirements.(6) In view of the findings of the inspection, it is appropriate to withdraw the authorisation to Paraguay to export boned and matured bovine fresh meat to the Community.(7) However, in the absence of clear evidence of active disease in Paraguay, the importation into the Community of boned and matured bovine fresh meat for human consumption and boned meat and offal for petfood slaughtered, produced, certified and en route to the Community prior to 20 February 2003 should be permitted. The situation should be reviewed when the Paraguayan authorities can give sufficient guarentees that the deficiencies found have been rectified and this has been positively assessed by a further FVO inspection.(8) Decision 93/402/EEC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 93/402/EEC is replaced by the text in the Annex to this Decision.Article 2The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 3These measures shall be reviewed within 12 months.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 198, 21.7.2001, p. 11.(4) OJ L 179, 22.7.1993, p. 11.(5) OJ L 313, 16.11.2002, p. 34.ANNEX"ANNEX IIANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION ((The letters (A, B, C, D, E, F, G, and H) appearing in the table, refer to the models of animal health guarantees as described in part 2 of Annex III, to be applied for each product and origin in accordance with Article 2; a dash (-) indicates that imports are not authorised.))>TABLE>HC Human consumption.MP Destined for heat-treated meat products industry:1= hearts;2= livers;3= masseter muscles;4= tongues.PF Destined for the pet food industry."